DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9, 16, 20 and 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Park et al (US Pub 2019/0025634).
Regarding claim 1, Park (figs. 1-8) teaches an organic light-emitting display device (OLED, [0067]) comprising:

a plurality of second bank layers (second partition wall portions 121, [0098]) disposed on the first bank layers in the first direction to partition pixel columns of different colors; and
a third bank layer (second partition wall portion 122, [0098]) formed in each of the pixel columns in the second direction to divide each of the pixel columns into a plurality of groups each including a plurality of the pixels.

    PNG
    media_image1.png
    725
    518
    media_image1.png
    Greyscale


Regarding claim 2, Park teaches the organic light-emitting display device of claim 1, further comprising:

a light-emitting element (PE/LCA1/LC/LCA2/CE, [0077]) disposed on the substrate.
Regarding claim 3, Park teaches the organic light-emitting display device of claim 2, wherein the light-emitting element includes:
a first electrode (pixel electrode PE, [0077]) and a second electrode (common electrode CE, [0077]); and
an organic light-emitting layer (LCA1/LC/LCA2, [0078]) disposed between the first electrode and the second electrode (organic LED, [0067]).
Regarding claim 4, Park teaches the organic light-emitting display device of claim 3, wherein the organic light-emitting layer is continuously disposed between the plurality of pixels (pixels PXa, PXb, and PXc, and fig. 4) within the group and is disconnected between the plurality of groups.
Regarding claim 5, Park teaches the organic light-emitting display device of claim 1, wherein the plurality of groups disposed in each of the pixel columns include a same number of the pixels (fig. 1).
Regarding claim 6, Park teaches the organic light-emitting display device of claim 1, wherein the plurality of groups disposed in each of the pixel columns include a different number of the pixels (fig. 1).
Regarding claim 7, Park teaches the organic light-emitting display device of claim 6, wherein the number of the pixels included in the group increases from an outer periphery of each of the pixel columns toward a central portion of each of the pixel columns (fig. 1).
Regarding claim 8, Park teaches the organic light-emitting display device of claim 1, wherein the groups corresponding to the pixel columns of different colors (various colors, [0061]-[0062]) include different numbers of pixels (fig. 1).

Regarding claim 16, Park teaches the organic light-emitting display device of claim 1, further comprising a dummy region (peripheral region of SUBS, fig. 1) disposed on an outermost portion of the pixel column and including a plurality of dummy pixels (PXa, PXb, and PXc).
Regarding claim 20, Park teaches the organic light-emitting display device of claim 16, wherein a sum of the number of the dummy pixels in the dummy region adjacent to an outermost group and the number of the pixels in the outermost group is equal to the number of pixels of another group (fig. 1).
Regarding claim 21, Park teaches the organic light-emitting display device of claim 20, wherein a light-emitting element (PE/LCA1/LC/LCA2/CE, [0077]) is disposed in the dummy region.

Allowable Subject Matter
Claims 10-15 and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record taken along or in combination, fails to teach or reasonably suggests wherein the third bank layer is disposed on the first bank layers in the second direction, and the second bank layers and the third bank layer have a smaller width than the first bank layers.
Claims 22-24 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record taken along or in combination, fails to teach or reasonably suggests forming a first electrode in the pixel; .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOC HOANG whose telephone number is (571)272-1780. The examiner can normally be reached on M-F, 8-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Quoc D Hoang/
Primary Examiner, Art Unit 2892